El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Para obtener un auto de mandamus de esta corte el pe-ticionario, el Partido Socialista, no ba presentado becbos que sean esencialmente diferentes de aquellos que quedaron ante nuestra consideración en la solicitud de Bolívar Pagán cuya petición fué negada por nuestra sentencia y opinión de febrero 3, 1926. De acuerdo con la sección 1 de la Ley Electoral de 1924, leyes de ese año, p. 1, las dos personas representando los dos partidos políticos principales de la Isla ■ serán nombrados por el Gobernador a propuesta de los organismos directivos centrales de dichos partidos, y Bolí-var Pagán reclamaba el derecho a ser nombrado como re-presentando al Partido Socialista. Bolívar Pagán, como única persona propuesta para la Junta de Elecciones, tenía un interés suficiente en solicitar el auto y nuestra sentencia en manera alguna se- fundó en tal falta de interés. Behu-samos expedir el auto por otros fundamentos. Indicamos en el caso de Torres v. Concejo Municipal de Guánica, 33 D.P.R. 349, que si bien un partido político podría tener un derecho correlativo, la persona con derecho a un puesto en la asamblea municipal no podía ser excluida.
*188Pasando a los méritos nos encontramos con la sugestión de qne el presente caso no puede ser distinguido del caso de Torres, 33 D.P.R. 349, supra. Literalmente no hay mucha diferencia, si la hay, en algunas de las palabras empleadas por la legislatura. En el Caso Municipal la asamblea debe nombrar “a propuesta del organismo director local;” para la Junta de Elecciones el Gobernador debe nombrar “a pro-puesta de los organismos directivos centrales de dichos par-tidos.” Las condiciones, sin embargo, que rodean los dos nombramientos son totalmente distintas.
El caso de Torres v. Guánica procedía-a virtud de la teo-ría de que la entidad real con facultad para nombrar era el partido político interesado y que la facultad de la asamblea municipal era meramente secundaria o final. Haciendo un poco de historia de los nombramientos políticos dijimos que la legislatura tenía el derecho a dejar cubrir una vacante al partido político y así lo había hecho. Una idea que sur-gió fué también que la voluntad de un' pueblo soberano al elegir representantes, de otro modo sería anulada.
Aunque una junta de elecciones es un organismo alta-mente importante, ha sido seleccionada en formas innume-rables. En Puerto Eico es una junta permanente. No es elegida y la responsabilidad para su formación se ha dejado al Gobernador directamente por la legislatura e indirecta-mente por la Ley Orgánica.
“El poder ejecutivo supremo residirá en un funcionario ejecutivo, cuyo título oficial será ‘El Gobernador de Puerto Eico.’ ” “Tendrá la inspección y control general de todos los departamentos y negociados del Gobierno de Puerto Eico.” “Expedirá credenciales, a todos los funcionarios para cuyo nombramiento esté autorizado.” Estas son algu-nas de las disposiciones de la sección 12 de la Ley Orgánica.
Como se ha indicado en el caso que hemos estado anali-zando, el poder de nombramiento puede ser conferido por la Legislatura al Gobernador o en alguna otra parte, quizá con ciertas limitaciones que no se mencionan específicamente *189en la Ley Orgánica. La consideración principal de esta opi-nión es que cuando la legislatura elige dejar la facultad de nombramiento al Gobernador, la autoridad así conferida cae dentro del poder de nombramiento del ejecutivo con los con-siguientes privilegios y responsabilidades.
Aunque los hombres versados en la política dudan de la exactitud completa de la división tripartite de las faculta-des gubernamentales en el Gobierno Federal, los Estados y Territorios, sin embargo, para la mayor parte de los fines legales hay una línea clara que establece una división en cuanto a los poderes legislativo, ejecutivo y judicial. En el Gobernador está investida la facultad ejecutiva. Los nom-bramientos son histórica y normalmente aquella parte del poder ejecutivo en la cual puede ser usada la discreción. 38 C. J. 700. Mientras que la Legislatura puede poner li-mitaciones tanto al poder ejecutivo como al judicial, no puede anular o destruir uno u otro. Algo de la facultad original debe quedar. La facultad de nombramiento es fundamental-mente una de selección y discreción; por tanto, cuando la Legislatura, para formar una junta de elecciones invoca la facultad ejecutiva de nombramiento con su correspondiente discreción y responsabilidad, intenta las consecuencias ordi-narias. Si el nombramiento que ha de hacerse no cae den-tro de las facultades ejecutivas de nombramiento del Go-bernador, no creemos que la legislatura pueda obligar al Gobernador a actuar en absoluto. Bajo su título de poder ejecutivo el Gobernador no puede ser requerido a hacer un nombramiento sin ejercitar su discreción.
Volviendo al caso de Torres es dudoso si al seleccionar los miembros para sus filas cuando la elección incumbe a la asamblea municipal, se está ejercitando la facultad ejecu-tiva de nombramiento.
El deber que incumbe al Gobernador, como dijimos en el caso de Pagán v. Towner, supra, es discrecional hasta cierto punto. Aunque la corte no debe tener el control de la selección particular que haya de hacerse, puede limitar *190dicha selección a las filas del Partido Socialista-y las per-sonas por él recomendadas, suponiendo siempre que dicho partido ciertamente obtuvo el segundo puesto en número de votos en la última elección. Tal limitación tiene derecho a hacerla la legislatura. Otros casos podrían surgir en que el auto procedería pero el peticionario no se ha colocado dentro de ninguna excepción reconocida a la regla sentada por nosotros en el caso de Pagán, supra, de que el Gober-nador no está obligado a nombrar a la única persona cuyo nombramiento se le someta.
Además, a pesar del hecho de que han sido presentadas a nosotros tres peticiones en los dos casos para el nombra-miento de Bolívar Pagán, el peticionario ha dejado de de.-cir las razones dadas por el Gobernador para-rehusar nom-brar a dicho Bolívar Pagán aunque la petición tendió a mos-trar que las razones eran conocidas del peticionario. Non constat independientemente de las anteriores consideracio-nes, que las razones para no nombrar a Bolívar Pagán hu-bieran justificado la actuación del Gobernador. El peticio-nario dejó de presentar todos los hechos ante esta corte.

El auto debe ser denegado.

El Juez Asociado Sr. Franco Soto disintió.